UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7027


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARKO BUKUMIROVIC,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cr-00291-LMB-1)


Submitted:   November 24, 2015             Decided:   December 7, 2015


Before NIEMEYER   and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marko Bukumirovic, Appellant Pro Se.        Michael Phillip Ben’Ary,
Mary Katherine Barr Daly, Assistant        United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marko    Bukumirovic          appeals      the    district        court’s      order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction pursuant to Sentencing Guidelines Amendment 782.                               We

have     reviewed     the    record         and   find     no   reversible           error.

Accordingly,        although    we     grant      leave    to      proceed      in    forma

pauperis,      we   affirm     for    the    reasons      stated    by    the    district

court.    See United States v. Bukumirovic, No. 1:13-cr-00291-LMB-

1 (E.D. Va. June 22, 2015).                    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                 AFFIRMED




                                             2